Citation Nr: 0834133	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for grand mal epilepsy, claimed as partial complex 
seizure disorder.


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the RO in 
Indianapolis, Indiana, which denied the veteran's claim for 
an evaluation in excess of 20 percent disabling for partial 
complex seizure disorder.  The veteran relocated and this 
claim is now under the jurisdiction of the RO in St. Louis, 
Missouri.  

AMVETS previously represented the veteran in this appeal. 
However, in a December 2007 letter, AMVETS requested 
cancellation of its power of attorney, and enclosed a copy of 
the letter to the veteran notifying her of this cancellation.  
The Board is satisfied that AMVETS has satisfied the 
regulatory requirements for withdrawal from this case.  See 
38 C.F.R. § 20.608(a) (2007).

The veteran requested a hearing with her October 2007 Form 9.  
She withdrew that request by letter in August 2008.  The 
Board is satisfied that the veteran properly withdrew her 
request and will proceed to decide her case.  See 38 C.F.R. 
§ 20.704(e) (2007).


FINDING OF FACT

The veteran's service-connected partial complex seizure 
disorder is characterized by a "dreamy state, lapse of mind, 
and complex absence," which occurs 3-4 times per week; tonic 
clonic activity last occurred in August 2006.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
partial complex seizure disorder have not been met.  See 38 
U.S.C. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8910 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2006 satisfied the second and third 
Quartuccio elements.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In order to 
satisfy the first Quartuccio element for an increased-
compensation claim, section § 5103(a) requires that VA notify 
the claimant of the following:

1.  Medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life;

2.  At least general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would not 
be satisfied by a noticeable worsening or increase in 
severity of the disability and the effect that 
worsening has on employment and daily life;

3.  A disability evaluation is determined by applying 
relevant DCs, which range typically between 0 percent 
to as much as 100 percent, and is based on the nature 
of the symptoms for which disability compensation is 
sought, their severity and duration, and their impact 
upon employment and daily life; and

4.  Examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to it).

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial because it has not affected the 
essential fairness of these proceedings.  

Although the veteran did not receive full notice prior to 
initial adjudication of her claim, this was not prejudicial 
to the veteran because she was subsequently provided adequate 
notice in June 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  Following this notice, she was provided 
over thirty days to respond with additional argument and 
evidence, and, after that time, the RO readjudicated her 
claim, issuing a supplemental statement of the case (SSOC) in 
July 2008.  See id.  This notice and readjudication cured any 
prior VCAA notice defects as set forth below.  See id.

Regarding element one, in November 2006, prior to the initial 
adjudication of the claim, the RO sent the veteran a letter 
requesting that the veteran provide medical and lay evidence 
describing how her disability had worsened.  In November 
2006, the veteran provided release forms for the two VA 
Medical Centers at which she had been treated; a statement 
detailing her contentions for a worsened condition; offered 
additional evidence, a recent ambulance report, with her 
March 2007 Notice of Disagreement; and sent a VCAA notice 
response form in November 2006, checking the box next to the 
sentence, "I have no other information or evidence to give 
VA to substantiate my claim."  Additionally, the June 2008 
"Vazquez-Flores Notice" letter, provided more than thirty 
days before the RO issued the July 2008 SSOC, ensured the 
veteran received proper element one notice.  The November 
2006 and June 2008 letters satisfied the notice requirements 
of element one, informing the veteran of the need to provide 
any evidence regarding the effect on her employment and daily 
life.  See Vazquez-Flores, 22 Vet. App. at 43-44.

As to the second element, the June 2008 "Vazquez-Flores 
Notice" letter specifically addressed the applicable rating 
criteria in DC 8910.  The veteran had over thirty days to 
respond after this letter before the RO issued the July 2008 
SSOC.  Notwithstanding this, the veteran has been 
continuously notified of the criteria applicable to justify 
an increased rating under DC 8910.  Because she had ample 
time to respond after being fully notified with the 
"Vazquez-Flores Notice" letter, this notice satisfies the 
requirements of element two.  See Vazquez-Flores, 22 Vet. 
App. at 43.

As to the third and fourth elements, the Board notes that the 
veteran was not provided pre-adjudicatory notice that a 
disability rating would be determined by application of the 
ratings schedule and relevant DCs based on the extent and 
duration of the signs and symptoms of her disability and 
their impact on her employment and daily life.  See Vazquez-
Flores, 22 Vet. App. 43-44.  In any event, the June 2008 
"Vazquez-Flores Notice" letter provided element three and 
four notice prior to the final SSOC in this case.  This 
notice is sufficient to satisfy the requirements of Vazquez-
Flores.  See id.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and therefore, Quartuccio, are 
met and that the VA has discharged its duty to notify.  See 
Quartuccio, 16 Vet. App. at 187.  

Also, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must request 
that the claimant provide any evidence in her possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  This requirement was rescinded by the Secretary 
during the course of this appeal and thus, any error related 
to this element is harmless.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

The Board also concludes VA has satisfied its duty to assist.  
The veteran's service medical records and VA medical records 
are in the file.  The veteran provided a copy of an ambulance 
report from April 2006, which states that she refused 
treatment.  Due to this refusal, and due to the fact that the 
veteran has not suggested there was any follow-up treatment 
for this episode at any private medical entity, the Board is 
confident that all private medical records are associated 
with the file.  The veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
December 2006.  The veteran has not reported receiving any 
recent treatment for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since 
she was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The December 
2006 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2007).

The Board must consider the veteran's entire history when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods, a process called "staging."  See 
id.  

The veteran's service-connected seizure disorder has been 
rated under 38 C.F.R. § 4.124a, DC 8910, grand mal epilepsy.  
Under DC 8910 a 20 percent rating is warranted for at least 1 
major seizure in the prior 2 years, or 2 minor seizures 
during the prior 6 months.  A 40 percent rating is warranted 
for at least 1 major seizure in the prior 6 months or 2 in 
the prior year, or averaging at least 5 to 8 minor seizures 
weekly.  A 60 percent rating is warranted for at least 1 
major seizure in 4 months over the prior year, or 9-10 minor 
seizures per week.  An 80 percent rating is warranted for at 
least 1 major seizure in 3 months over the prior year, or 
more than 10 minor seizures weekly.  A 100 percent rating is 
warranted for at least 1 major seizure per month during the 
preceding year

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  See 38 C.F.R. 
§ 4.124a, Schedule of Ratings, "The Epilepsies" Note (1).  
A minor seizure consists of a brief interruption in the 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head, or 
sudden jerking movements of the arms, trunk, or head, or 
sudden loss of postural control.  Id. Note (2).

In a December 2006 VA examination, the VA physician stated 
that the veteran experienced partial complex seizures 
presenting with "dreamy state, lapse of mind, and complex 
absence" and occurring 3 to 4 times per week.  The physician 
also stated that the last tonic clonic activity had been in 
August 2005.  He stated she was taking Keppra, which was 
introduced after the August 2005 seizure, as well as 
Tegretol.  In her NOD, the veteran notes that the VA 
physician incorrectly stated that date and that the year 
should have been listed as 2006.  VA treatment records from 
April and September 2007 support this statement, reflecting 
that a seizure took place during an August 2006 EEG at the VA 
Medical Center.  The Board is satisfied that the seizure took 
place in August 2006.

The VA treatment and private medical records from April 2006 
to September 2007 reflect no new evidence of more frequent 
minor seizures, nor do they reflect the occurrence of any 
more major seizures.  They describe the veteran's feelings of 
"mind racing," especially at night, as well as some aura 
and "a speeding car through her head."  In June 2007, she 
denied any recent seizures.  In September 2007, the veteran 
denied having headaches, loss of memory, speech abnormality, 
change in vision or hearing, or loss of motor strength or 
sensory symptoms.

The evidence in this case, the veteran's VA examination, VA 
treatment records, and private medical records, shows that 
the service-connected seizure disorder most closely 
approximates the criteria for the 20 percent disability 
rating as assigned by the RO.  The veteran has not claimed, 
nor are there lay statements suggesting, that these records 
inadequately reflect her symptoms.  See 38 C.F.R. § 4.121 
("As to frequency, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted. The frequency of seizures 
should be ascertained under the ordinary conditions of life 
(while not hospitalized)."  The Board concludes that the 
veteran's service-connected seizure disability does not 
warrant a rating of 40 percent and finds no evidence that the 
veteran had 1 major seizure in the prior 6 months or 2 in the 
prior year, or that she averages at least 5 to 8 minor 
seizures weekly.  

The Board concludes that, because the preponderance of the 
evidence supports the initial rating given by the RO, the 
benefit-of-the-doubt rule will not apply in the veteran's 
favor.  38 U.S.C. § 5107(b); see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  
The 20 percent rating will be continued.  Also, the facts of 
this case do not reflect distinct time periods where the 
veteran's epilepsy exhibits symptoms that would warrant 
different ratings and thus the Board finds that "staged" 
ratings are not appropriate at this time.  See Hart, 21 Vet. 
App. at 510.  

Finally, the Board finds no reason to refer this claim to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321 (2007); 
VAOPGCPREC 6-96, summary available at 61 Fed. Reg. 66748-02, 
66749 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  While the doctor 
in the VA examination states that the veteran's seizures 
remain under only fair control and that her multiple small 
seizures "significantly" interfere with her daily life and 
current studies, this is an inadequate basis on which to 
refer the claim for an extraschedular rating.  In determining 
whether referral for extraschedular consideration is 
appropriate, the Board first must compare between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Moreover, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as "marked interference with 
employment" and "frequent periods of hospitalization," so 
as to warrant referral for extra-schedular consideration for 
a higher rating."  38 C.F.R. § 3.321(b)(1) (related factors 
include); Barringer v. Peake, No. 06-3088, 2008 WL 4210789 
(Vet. App. Sept. 16, 2008).  The veteran's seizure disorder, 
as manifested by 3 to 4 minor seizures per week, is 
adequately described and compensated by the criteria in DC 
8910.  Again, while the doctor notes "significant" 
interference with daily life, the evidence in the claims file 
simply does not, indicating no interruption in schooling or 
work.  Even more, the April 2006 ambulance report shows that 
the veteran refused treatment and refused to go to a 
hospital.  There is no other mention of hospitalization.  The 
rating schedule is an adequate basis upon which to rate the 
veteran in this case, she has reported no periods of 
hospitalization, and reports no marked interference with 
employment or schooling.  The Board finds that the facts of 
this case do not warrant referral to the Compensation and 
Pension Service for extraschedular consideration.  See 
38 C.F.R. § 3.321.


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for grand mal epilepsy, claimed as a partial 
complex seizure disorder, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


